Citation Nr: 0814628	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a dental condition, 
claimed as mouth damage.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1951 to April 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing before the Board in 
Washington, D.C. in March 2008.  

The issue of entitlement to service connection for a dental 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will inform the veteran 
if any further action is required on his part.  


FINDING OF FACT

Chronic headaches were not present during active duty or for 
many years thereafter and the weight of the persuasive 
evidence does not show that a current chronic headache 
disability is related to an incident or injury during active 
duty or to a service-connected disability.  


CONCLUSION OF LAW

A chronic headache disability was not incurred in or 
aggravated by active duty or by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by way of a letter sent to the 
appellant in January 2006, that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for headaches, any questions as to the effective 
date to be assigned are rendered moot.  

Finally, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and Social Security records.  The appellant 
was afforded appropriate VA examinations.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In a January 2006 
statement, the veteran reported that he had no further 
evidence to submit in support of his claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 



Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Any increase in severity 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).


Analysis

In September 2005, the veteran submitted a claim, in part, 
for service connection for headaches.  He wrote that he was 
taking sinus pills to help alleviate his frequent headaches.  

The service medical records do not document the presence of 
chronic headaches.  The veteran reported problems with 
headaches on one occasion in July 1953.  There were no other 
references to the presence of headaches in the service 
medical records.  No pertinent abnormalities were noted on 
the report of the April 1954 exit examination.  Clinical 
evaluation of the neurological system was determined to be 
normal at that time.  

There is no medical evidence of the presence of headaches for 
many years after the veteran's discharge.  The first 
reference to problems with headaches is dated in 2001.  
Significantly, these clinical records which reference 
headaches also indicate that the disability began many years 
after the veteran's discharge.  

A clinical record dated in February 2001 reveals the veteran 
was seeking treatment, in part, for "new headaches."  The 
headache was described as a dull ache over the entire head 
which had not gotten progressively worse.  The pertinent 
impression was nebulous complaints of pain in the head.  

In July 2001, the veteran reported problems with occasional 
right sided temporal headaches.  He informed the clinician 
that he never had a headache until a few months prior.  The 
headaches were not increasing in nature and did not happen at 
night.  There were no associated neurological symptoms.  The 
impression at that time was intermittent headaches.  

In May 2002, the veteran presented with complaints of 
persistent right side headaches for approximately one year.  
The pain had increased within the last three to four weeks 
and was no longer controlled with Tylenol.  There was no 
associated visual disturbance.  The headache frequently was 
worse at night.  The headache was not associated with neck 
stiffness.  The veteran reported that, when his sinuses were 
clear, his headaches disappeared.  

A July 2002 clinical record reveals the veteran reported his 
headache began approximately one year prior.  They occurred 
during the day or night and were located in the right fronto-
parital region.  They lasted from 30 minutes to 3 hours.  The 
headaches were associated with right posterior neck pain and 
were worse with nose congestion.  There was no associated 
phonophobia or photophobia.  The assessment was right sided 
headache.  The clinician found that the character and quality 
of the headache pain were not consistent with a vascular 
headache such as a migraine or cluster headache.  He found 
that the pressure like quality and association with nasal 
stuffiness and neck motion were suggestive for muscle 
contraction headache triggered by pain in the cervical spine 
or nose.  The clinician found the headache was very unlikely 
due to intracranial brain disease based on a normal 
examination and normal computed tomography examination.  

The veteran's own testimony is that his headaches began after 
service.  At the time of his March 2008 hearing, the veteran 
reported that his headaches began four or five years prior.  

The Board notes that the veteran reported at the time of the 
September 2006 neurological examination that he had had nasal 
congestion since the in-service motor vehicle accident in 
1954 and that with the congestion occurred a headache.  To 
the extent that that evidence indicates the veteran had 
continuous headache symptomatology since active duty, the 
Board finds the allegation is outweighed by the other 
clinical evidence of record and the veteran's own testimony 
which places inception of the headaches to many years after 
discharge.  The clinical records dated in February 2001, July 
2001, May 2002, and July 2002, all reference statements from 
the veteran indicating that his headaches began sometime in 
2000 or 2001.  The Board places greater probative weight on 
the veteran's self-reported history as recorded in the 
clinical records over the veteran's subsequent allegations 
and testimony.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  The records are 
unequivocal in documenting that the veteran reported his 
headaches began many years after his discharge from active 
duty.  

Based on the above, the Board finds that there is no 
chronicity of headache symptomatology from the time of the 
veteran's discharge to the present.  The veteran's own 
testimony and clinical records demonstrate the veteran's 
headaches began many years after discharge.  

There is also no competent evidence of record which links 
currently existing headaches to the veteran's active duty 
service.  The only evidence of record which links currently 
existing headaches to the veteran's active duty service is 
the veteran's own allegations and testimony.  The veteran 
opined that headaches were related to his nosebleeds.  He 
also opined that his headache disability was due to or 
aggravated by his service-connected fracture of the maxilla 
and zygomatic arch.  While a lay person, such as the veteran, 
can be competent to discuss observable symptoms, here, the 
question as to whether a headache disorder is etiologically 
related to a fracture of the maxilla and zygomatic arch or to 
his nosebleeds requires competent medical evidence.  

The veteran testified that he was informed by a VA doctor in 
Baltimore that his headache was likely due to sinus problems.  
As to that contention, it must be noted that the Court has 
held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute the medical evidence, as "the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this regard, the Board 
notes that, aside from the veteran's own testimony on the 
matter of what physician reported to him, the record is 
devoid of evidence substantiating any such admission by 
medical personnel.  

In addition, the weight of the persuasive evidence does not 
indicate that the veteran's headaches were due to his active 
duty service or a service-connected disability.  A VA 
neurological examination, conducted in September 2006, 
included the impression that the veteran's headaches were 
more typical of a sinus disorder than any suggestion of 
posttraumatic headaches.  The examiner further opined that 
there was no evidence of post-concussive syndrome and no 
evidence of migraines.  It was the examiner's opinion that, 
more likely than not, the headaches were related to sinus 
congestion and the persistent use of sinus medication.  

Accordingly, service connection is not warranted on a direct 
basis.  

The Board notes that service connection has been granted for 
residuals of maxilla and zygomatic arch fracture with chronic 
right sided epistaxis in September 2006.  While the veteran 
has argued that his headaches were linked to the epistaxis, 
his opinion as to the etiology is without probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
There is no competent evidence of record which links the 
veteran's headaches to epistaxis.  The examiner who conducted 
the September 2006 VA examination found that the headaches 
were due to nasal congestion, not nasal bleeding.  

A VA examination of the veteran's sinus was conducted in 
September 2006.  The veteran complained of right sided nose 
bleeds.  The examiner noted the veteran was involved in a 
motor vehicle accident in 1954 which fractured the maxilla 
and nose.  Surgery was attempted in 1984 to control the 
bleeding but this was not successful.  The nose bleeds were 
right sided and occurred with some pressure to the right side 
of the head.  Physical examination was normal and did not 
reveal any evidence of bleeding.  The impression was chronic 
right sided epistaxis of uncertain etiology.  The examiner 
opined that the epistaxis, as likely as not, was created by 
trauma from the motor vehicle accident in 1954.  There was no 
indication in this examination report that a sinus disorder 
was linked to the veteran's headaches.  

Thus, the Board finds that service connection is not 
warranted on a secondary basis for headaches.  38 C.F.R. 
§ 3.310.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
headaches.  It follows that there is not a state of equipoise 
of the positive evidence with the negative evidence to permit 
a favorable determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a chronic headache disability is not 
warranted.  The appeal is denied.  


REMAND

In November 2005, the veteran submitted a statement 
indicating that he damaged his mouth and lost his top tooth 
as a result of a motor vehicle accident which occurred during 
active duty.  He reported that he was treated with a bridge 
which caused him to lose three more top teeth.  Eventually, 
he had to have all of his top teeth removed.  The veteran 
also alleged that a bottom tooth was injured in the motor 
vehicle accident which occurred during active duty.  
Reportedly around 1984, the bottom tooth was capped at the 
Baltimore VA dental clinic.  The RO interpreted this 
statement as a dental claim to include damage to the mouth 
and missing tooth.  A March 2006 rating decision denied 
service connection for dental condition for treatment 
purposes, claimed as mouth damage.  A claim for service 
connection for the dental condition for compensation purposes 
was not adjudicated at that time.  

Initially, the Board notes that the veteran has submitted 
prior dental claims and also has received treatment from VA 
for dental problems.  It is not apparent to the Board what 
the current statuses of the veteran's dental claims are and 
whether service connection has already been granted for any 
dental disability.  In May 1956, the RO denied the veteran's 
application for outpatient dental treatment, noting that the 
application was not received within the pertinent time 
period.  However, subsequent to that, the veteran was treated 
by VA for dental problems.  A dental rating sheet dated in 
February 1984 indicates that the veteran had trauma to tooth 
number 8.  

There is no evidence of record, however, which indicates that 
the veteran was informed of this decision nor is there is any 
other indication that service connection has been granted for 
trauma to tooth number 8.  VA clinical records dated in April 
2002 indicate the veteran was seen for dental treatment under 
Class III.  Dental treatment under Class III is defined as 
those having a dental condition professionally determined to 
be aggravating disability from an associated service-
connected condition or a disability may be authorized dental 
treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  

The determination that the veteran was eligible for Class III 
dental treatment is not associated with the claims file.  

In July 2004, it was noted that the veteran had been 
receiving dental care from the VA medical center in Baltimore 
but was moving and would receive VA dental treatment in South 
Carolina.  This clinical record specifically indicated that 
the veteran's treatment plan had been approved by a clinic 
administrator or designee.  The veteran testified before the 
undersigned in March 2008 that he had a claim for dental 
treatment which was denied in 1956 and that he received 
dental treatment from VA in 1961 and in 1983.  He also 
indicated that he had a claim regarding his dental problems 
which was denied in 1962.  The veteran referenced a decision 
dated February 22, 1984 which he seemed to indicate granted 
service connection for tooth number 8.  He also testified 
that he had a notice of entitlement to dental care but had 
lost this document.  The Board finds that the prior 
decision(s) pertaining to the veteran's dental claims should 
be obtained and associated with the claims file.  

The RO must determine, in the first instance, what claims for 
dental conditions have been submitted by the veteran and what 
are the outcomes of those claims.  

It further appears from the veteran's allegations that he is 
also claiming entitlement to service connection for dental 
problems for compensation purposes.  He has alleged that the 
in-service motor vehicle accident which damaged a tooth 
eventually resulted in the loss of all of his top teeth.  The 
Board notes the RO originally reported that it was 
adjudicating a claim of service connection for dental 
treatment purposes only.  A review of the most recent 
supplemental statement of the case, dated in September 2006, 
reveals service connection was denied as there was "no 
evidence of loss of a tooth or teeth with loss of substance 
of the mandible and or maxilla bone."  This analysis by the 
RO pertains to claims for service connection for compensation 
for dental problems.  See 38 C.F.R. § 4.150 Diagnostic Code 
9913.  It is not clear to the Board exactly which claim the 
RO has adjudicated - one for compensation or one for 
treatment or both.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  

It is not clear that the veteran has been advised that there 
is a difference between a claim for a dental disorder for 
compensation purposes and a claim for treatment purposes, 
although the RO has stated that his claim has been 
interpreted as a claim for treatment purposes only.  The 
Board finds the RO must provide the veteran with this 
information.  Thereafter, the RO must contact the veteran to 
clarify his claim or claims regarding his dental condition.  

VA examinations were conducted in connection with the 
veteran's claim.  The examination reports, however, are 
inadequate for adjudication purposes.  At the time of a 
December 2005 VA examination, the examiner specifically 
reported that he did not have access to the claims file.  It 
also appears that the examiner who conducted a September 2006 
VA dental examination did not have access to the veteran's 
claims file.  The Court has held that post service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The Board finds that the veteran should be afforded another 
VA examination in which the examiner has access to and 
reviews all the evidence in the claims file.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
finds the VCAA requires additional notification be sent to 
the veteran pertaining to his dental claim particularly 
notification of the specific elements required to establish 
service connection for a dental condition.  
 
Accordingly, this matter is REMANDED for the following 
action:

1.  Issue a VCAA notice letter on the 
issue of entitlement to service 
connection for dental claims for both 
compensation and for treatment purposes 
which satisfies all VCAA notice 
obligations in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claim and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  

The notice must inform the veteran of the 
criteria for establishing service 
connection for compensation for dental 
claims and the criteria for establishing 
service connection for treatment purposes 
only for dental claims.  

2.  After providing the veteran with 
notification of the difference between 
dental claims for compensation purposes 
and dental claims for treatment purposes, 
contact the veteran to clarify the nature 
of his dental claim or claims.  

3.  Determine the current status of the 
veteran's dental claims to include if 
service connection has been granted for 
any dental disability for compensation 
and/or treatment purposes and also 
determine the basis for the veteran 
receiving dental treatment under Class 
III.  

4.  Schedule the veteran for an 
appropriate VA dental examination based 
on the nature of the veteran's dental 
claim or claims (either for compensation 
and treatment or for treatment only).  
Direct that the claims folder and a copy 
of this Remand should be made available 
to the examiner for review in connection 
with the examination.  The dental 
examiner must indicate that pertinent 
documents in the claims folders were 
reviewed, including the claims folder and 
the copy of 
this Remand.  

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (for any issue on appeal) and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.   


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


